Case 20-02804-jw             Doc 58      Filed 10/21/20 Entered 10/21/20 11:54:05            Desc Main
                                         Document      Page 1 of 37



                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA

    In re:                                                   )
                                                             )             CASE NO. 20-02804-jw
    Terry Wayne Strickland and                               )
    Mattie Charlene Strickland,                              )                  Chapter 12
                                                             )
                          Debtors.                           )
                                                             )

                                           OBJECTION TO PLAN

             NOW COMES, by and through its undersigned counsel, Deere & Company d/b/a John

Deere Financial (“Deere”) and objects to confirmation of the Debtors’ Chapter 12 Plan (Docket

No. 49, the “Plan”) for the reasons set forth below.

             1.    On July 6, 2020 (the “Petition Date”), the Debtors filed a joint petition for relief

under chapter 12 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy

Code”).1

             2.    This is each of the Debtors’ third chapter 12 case in the last 20 months. Debtor

Terry Wayne Strickland (“Mr. Strickland”) filed his first recent chapter 12 case individually on

December 11, 2018 (Case No. 18-06291), which was subsequently dismissed upon motion of the

Chapter 12 Trustee, J. Kershaw Spong (the “Trustee”), on March 6, 2019. Debtor Mattie Charlene

Strickland (“Mrs. Strickland”) also filed an individual chapter 12 case on January 9, 2019 (Case

No. 19-00181-jw), which was dismissed upon motion of the Trustee on April 17, 2019. The

Debtors then filed a joint chapter 12 case on November 25, 2019 (Case No. 19-06177), which

again was dismissed upon motion of the Trustee on February 26, 2020. Each of these prior cases

was dismissed without a plan being filed, much less confirmed, or with any distributions being

made to creditors.


1
    Subsequent references to the Bankruptcy Code are by section number only.


CHARLESTON\801857v1
Case 20-02804-jw             Doc 58      Filed 10/21/20 Entered 10/21/20 11:54:05                       Desc Main
                                         Document      Page 2 of 37



         3.       Deere is the holder of two secured claims against Mr. Strickland that the Debtors

propose to pay under the Plan, which are evidenced by Claim Nos. 10 and 12 on the Court’s Claims

Register (together, the “Claims”).2

         4.       Claim 10 arose under a Loan Contract-Security Agreement between Deere and Mr.

Strickland dated effective as of March 11, 2015, pursuant to which Mr. Strickland agreed to repay

purchase money financing provided by Deere in the amount of $29,325.00, plus interest at 4.15%,

by making five annual payments of $6,615.83 beginning on March 11, 2016. Claim 10 is secured

by a purchase-money security interest in a John Deere 7420 row crop tractor (Serial No. 019563)

(the “Tractor”) owned by Mr. Strickland. Deere’s security interest in the Tractor was perfected by

the filing of UCC financing statements. Copies of the Loan Contract-Security Agreement and UCC

financing statements were included in Deere’s timely-filed Claim 10, a copy of which is attached

hereto as Exhibit A.

         5.       Claim 12 arose under a Loan Contract-Security Agreement between Deere and Mr.

Strickland dated effective as of April 26, 2017, pursuant to which Mr. Strickland agreed to repay

purchase money financing provided by Deere in the amount of $21,413.00, plus interest at 5.00%,

by making four annual payments of $6,039.09 beginning on April 26, 2018. Claim 12 is secured

by a purchase-money security interest in a John Deere 6100 hicycle sprayer (Serial No. 004046)

(the “Sprayer” and together with the Tractor, the “Equipment”) owned by Mr. Strickland. Deere’s

security interest in the Sprayer was perfected by the filing of a UCC financing statement. Copies

of the Loan Contract-Security Agreement and UCC financing statement were included in Deere’s

timely-filed Claim 12, a copy of which is attached hereto as Exhibit B.



2
 Deere also holds two additional claims against Mr. Strickland, which are evidenced by Claim Nos. 9 and 11. These
additional claims are secured by collateral which is being surrendered under the Plan (the “Surrendered Collateral”).
Deere does not object to the treatment of these claims or the Debtors’ proposed surrender of the Surrendered Collateral.

                                                           2
Case 20-02804-jw            Doc 58      Filed 10/21/20 Entered 10/21/20 11:54:05         Desc Main
                                        Document      Page 3 of 37



           6.      Each of the respective Loan Contract-Security Agreements contains the following

cross-collateralization provision in Paragraph 5: “You grant us and our affiliates a security interest

in the Equipment (and all proceeds thereof) to secure all of your obligations under this Contract

and any other obligations which you may have to us or any of our affiliates or assignees at any

time and you agree that any security interest you have granted or hereafter grant to us or any of

our affiliates shall also secure your obligations under this Contract.” Therefore, each of the Claims

is also secured by a cross-collateralized security interest in the other Equipment.

           7.      As of the Petition Date, the balance under Claim 10 was $15,475.27. Based upon

an appraisal prepared on October 6, 2020, by Aaron Easters Equipment & Appraisals, LLC (the

“Appraisal”), a copy of which is attached hereto as Exhibit C, the liquidation value of the Tractor,

in running condition, is $22,500.00, making Claim 10 oversecured. Deere has not received a

payment on Claim 10 since July 2018.

           8.      As of the Petition Date, the balance under Claim 12 was $20,058.53. According to

the Appraisal, the liquidation value of the Sprayer is $15,000.00. However, because Claim 10 is

oversecured and the security interest granted in the Tractor also serves to secure the undersecured

portion of Claim 12 through cross-collateralization, there is sufficient equity in the Tractor to make

Claim 12 fully secured. Deere has not received a regular payment on Claim 12 since July 2018

and no payment of any kind since November 2018. 3

           9.      On October 5, 2020, the Debtors filed the Plan. The Plan appropriately provides for

both Claims to be treated as wholly secured.




3
    A payment in the amount of $420.53 was applied to Claim 12 on November 26, 2018.

                                                        3
Case 20-02804-jw        Doc 58     Filed 10/21/20 Entered 10/21/20 11:54:05             Desc Main
                                   Document      Page 4 of 37



       10.     The Plan further provides for Claim 10 to be paid $3,490.83 per year for five years,

including interest at 4.15% and for Claim 12 to be paid $4,556.44 per year for five years, including

interest at 4.4%.

       11.     However, the Plan also provides that payments on the Claims, which will be made

under the Plan, will not begin until December 31, 2021. Deere objects to the Debtors’ proposed

timing of these payments.

       12.     This delay in commencing payments unreasonably exposes Deere (and other

creditors) to the risk of diminution in value of its Equipment collateral. Deere is essentially being

forced to finance the Debtors’ case by forgoing payment until 1.5 years after the case was filed.

       13.     The Debtors’ proposal is made more untenable to Deere in light of the fact that, due

to the Debtors’ successive bankruptcy filings, each of which was dismissed prior to Deere

receiving any payments, Deere has not received the payments called for under the Claims’ loan

agreements since July 2018. By the time Deere would receive its first payments under the Plan, it

will have been approximately 3.5 years since the last regular payments were made.

       14.     Additionally, the Plan leaves Deere’s interest in the Equipment without adequate

protection during the 1.5 years between the filing of this case and the initial payments called for

under the Plan. Based on the Appraisal, there is little, if any, equity in the Equipment that would

adequately protect Deere during the time it would be forced to await payment. Additionally, the

Debtors will have had the opportunity to use the Equipment throughout the remainder of 2020 and

all of 2021—with the associated risk of devaluation of, or damage to, the Equipment during this

time—without providing any form of adequate protection to Deere should the equipment

deteriorate during this period.




                                                 4
Case 20-02804-jw        Doc 58     Filed 10/21/20 Entered 10/21/20 11:54:05               Desc Main
                                   Document      Page 5 of 37



       15.     Based upon delay caused by the Debtors’ multiple, successive, chapter 12 filings;

the extreme delay in the commencement of payments under the Plan; and Deere’s lack of adequate

protection in its Equipment, Deere submits that the Debtors’ Plan was not proposed in good faith

as required by § 1225(a)(3).

       16.     Additionally, Deere has serious doubts regarding the Debtors’ ability to eventually

make the payments called for under the Plan as required under § 1225(a)(6) and, due to the

Debtors’ past failures in their previous chapter 12 cases and the fact that the Plan calls for payments

to begin so far into the future, submits that the Debtors must provide evidence of their ability to

do so prior to the Plan being confirmed.

       17.     As a result of the foregoing, Deere respectfully requests that the Court deny

confirmation of the Plan or any amended plan which provides similar timeframes on payment of

the Claims.



                                                      /s/ Reid E. Dyer
                                                      Reid E. Dyer (DSC ID No. 10723)
                                                      MOORE & VAN ALLEN, PLLC
                                                      78 Wentworth Street
                                                      Post Office Box 22828
                                                      Charleston, SC 29413-2828
                                                      (843) 579-7000
                                                      ATTORNEYS FOR DEERE & COMPANY
                                                      d/b/a JOHN DEERE FINANCIAL


October 21, 2020
Charleston, SC




                                                  5
Case 20-02804-jw        Doc 58     Filed 10/21/20 Entered 10/21/20 11:54:05         Desc Main
                                   Document      Page 6 of 37



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA

 In re:                                              )
                                                     )          CASE NO. 20-02804-jw
 Terry Wayne Strickland and                          )
 Mattie Charlene Strickland,                         )                 Chapter 12
                                                     )
                     Debtors.                        )
                                                     )

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of October, 2020, a copy of the
Objection to Plan was placed in an envelope with first-class postage, prepaid, and mailed to the
parties listed below or, where indicated, served via CM/ECF.

          Terry Wayne Strickland                     Mattie Charlene Strickland
          6470 Strickland Rd                         6470 Strickland Rd
          Green Sea, SC 29545                        Green Sea, SC 29545

          Reid B. Smith                              J. Kershaw Spong
          Bird and Smith, PA                         Robinson Gray Stepp & Laffitte, LLC
          1712 Saint Julian Place, Suite 102         PO Box 11449
          Columbia, SC 29204                         Columbia, SC 29211

          US Trustee – Via CM/ECF


                                               MOORE & VAN ALLEN, PLLC

                                               /s/ Reid E. Dyer
                                               Reid E. Dyer, USDC No. 10723
                                               78 Wentworth Street (29401)
                                               Post Office Box 22828
                                               Charleston, SC 29413-2828
                                               Telephone: (843) 579-7000
                                               email: reiddyer@mvalaw.com
                                               ATTORNEYS FOR DEERE & COMPANY
                                               d/b/a JOHN DEERE FINANCIAL




                                                 6
Case 20-02804-jw      Doc 58   Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                               Document      Page 7 of 37



                                    Exhibit A
                                   (Claim 10)




CHARLESTON\801857v1
              Case20-02804-jw
             Case  20-02804-jw Claim
                                Doc 58
                                     10-1Filed 10/21/20
                                            Filed 08/24/20Entered
                                                            Desc 10/21/20 11:54:05 Page
                                                                  Main Document     Desc1Main
                                                                                         of 13
                                         Document      Page 8 of 37
  Fill in this information to identify the case:

  Debtor 1              Terry Wayne Strickland
                        __________________________________________________________________


  Debtor 2               Mattie  Charlene Strickland
                         ________________________________________________________________
  (Spouse, if filing)

                                          District of South
  United States Bankruptcy Court for the: __________         Carolina
                                                        District of __________

  Case number            20-02804-jw
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
                                      Deere  & Company
                                      ___________________________________________________________________________________________________________
   creditor?
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                         No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Reid E. Dyer
                                      _____________________________________________________                       John Deere Financial
                                                                                                                  _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     78 Wentworth Street
                                      ______________________________________________________                      23176 Network Place
                                                                                                                  ______________________________________________________
                                      Number      Street                                                          Number       Street
                                       Charleston                        SC               29401
                                      ______________________________________________________
                                                                                                                  Chicago                     IL             60673
                                                                                                                  ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code


                                      Contact phone
                                                      843-579-7000
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   reiddyer@mvalaw.com
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone                 No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                             Proof of Claim                                                             page 1
            Case20-02804-jw
           Case  20-02804-jw Claim
                              Doc 58
                                   10-1Filed 10/21/20
                                          Filed 08/24/20Entered
                                                          Desc 10/21/20 11:54:05 Page
                                                                Main Document     Desc2Main
                                                                                       of 13
                                       Document      Page 9 of 37

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the                                                                                                   5
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____        0 ____
                                                                                                                                       ____ 3 ____
                                                                                                                                               4
   debtor?



7. How much is the claim?                              15,475.27 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 money loaned
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           John Deere 7420 Row Crop Tractor
                                                                          _____________________________________________________________



                                           Basis for perfection:          UCC financing statement
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                                    35,000.00
                                                                                         $__________________
                                           Amount of the claim that is secured:                   15,475.27
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________


                                                                                        4.15
                                           Annual Interest Rate (when case was filed) _______%
                                              Fixed
                                              Variable



10. Is this claim based on a      No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a    No
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                                         page 2
           Case
            Case20-02804-jw
                 20-02804-jw Claim
                              Doc 58
                                   10-1Filed
                                          Filed
                                             10/21/20
                                                08/24/20Entered
                                                          Desc 10/21/20
                                                                Main Document
                                                                        11:54:05 Page
                                                                                  Desc3Main
                                                                                       of 13
                                      Document      Page 10 of 37

12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the foregoing is true and correct.
 3571.
                                                   08/20/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                     /s/Reid E. Dyer
                                     ________________________________________________________________________
                                       Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          Reid E. Dyer
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title
                                                          Attorney
                                                         _______________________________________________________________________________________________

                                  Company                 Moore & Van Allen PLLC
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          78 Wentworth Street
                                                         _______________________________________________________________________________________________
                                                         Number        Street
                                                          Charleston                                                SC              29401
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          843-579-7000
                                                         _____________________________                              Email   reiddyer@mvalaw.com
                                                                                                                                 ____________________________________




 Official Form 410                                                           Proof of Claim                                                                page 3
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        10-1Filed
                               Filed
                                  10/21/20
                                     08/24/20Entered
                                               Desc 10/21/20
                                                     Main Document
                                                             11:54:05 Page
                                                                       Desc4Main
                                                                            of 13
                           Document      Page 11 of 37
    Case
     Case20-02804-jw
          20-02804-jw Claim
                       Doc 58
                            10-1Filed
                                   Filed
                                      10/21/20
                                         08/24/20Entered
                                                   Desc 10/21/20
                                                         Main Document
                                                                 11:54:05 Page
                                                                           Desc5Main
                                                                                of 13
                               Document      Page 12 of 37

                                                                                                                                                           F_:
                                                                                       MA's Y 7 2~~J                   App~ica6on ID: `11898536            ~_:.;
                                                                                                                               Version Number. 2           •.,~
              .JOHN DEERE MAR 1 ~ Zpj~                                          7~h~ ~b~ere ~ap6ta9 Q
                                                                                                                     ED RATE CONTRACT
              FINANCIAL ~Np~~~~~~~Q~~                                                                   AG/C8CE8usiness orCommeraa! Use

                                     LOAN CONTRACT -SECURITY AGREEMENT
                                                         Gonhact Begin bate : 03!1112015

~~,J. F_R'S AlAME AlUD A/JORESS
SOUTNEQST FARM EpU1PMENT CO            ~                                                                    DEALER NUMBER           PHOt1E NUMBER
74?A HVYY 9 BUS WEST
LORIS, SC 29569-0456                                                                                                                 843-756-6021


@4E~~2SI~fAM~A~~!R PfiYS1CAL ADD(ZE$g
TERRY W S7RICIC►.AND                                                  BORRON~ER'S            BORRONIER'S                         TYPE OF
$470 STRICKLAND RD                                                  SOC. SEC. NUMBER          PHONE NO                           BUSINESS
GREEN SEA, SC 295+!5-4538                                              ~y~
BORROWER RESIDES IN (CourttylState)                                               00RROWER AGREES 70 KEEP GOODS IN (CauuylState)
HORFtY, SC                                                                        FiORRY, SC



1. Parties. This Loan Contract-Security Agreement ("Contract") is entered into between Deere 8 Company ("we", "us" or "our") and the
borrowers} indicated strove ("you" or "your"). tf more than one borrower is indicated, each borrower shat! be jointly and severally liable:
for aA of the obligations under this Contract.
2. Loan. You hereby apply for a loan in the Amount Financed shown below, which, 'rf accepted by us, the loan wi(I be (a) subject to the
terms and conditions set forth in this Contract, and (b) used to finance the balance due on the purchase from the Seller of the
equipment and/or services described below (the "Equipment"). AI! attachments and accessories itemized on this Contract and ail
replacements, parts and repairs to the Equipment shall form part of the Equipment.
3. Installment Payments. !n addition to any down payment, you agree to pay us the Amount Financed, together with finance charges
from the Date Finance Charge Begins, at the Annual Percentage Rate, by remitting each of the Installment Paycrzents on or before fhe
due dates indipted. Any amourrts applied to this Contract will be applied first to any late charges, any charges for dishonored checks
and any other fees or costs due under this agreement, then to finance charges, computed on the date the payment is received and the
remainder to the Amount Financed. You agree that your payments will be applied as of the date of receipt if received by 19:00 a.m.
Central Time Monday through Friday (otherwise next business day); but if payment is riot accompanied by the payment stub, is not in
the envelope we provided, includes other items such as other checks, staples or paper dips, or is not received at that location, credit
may be delayed up to five days. This Contract is not accepted by us until we sign it, even rf you have made a payment to us. You
agree to remit to us the Instalment Payments and all other amounts when due and payable each Billing Period, even if we do not send
you a bill or an invoice. YOUR PAYMENT QBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL, ANO ARE MOT SUBJECT TO
CANCELLATION, REDUCi'ION OR SETOFF FOR ANY REASON WIiATSOEVER. For any scheduled payment which is not
received by its due date, you agree to pay us interest on the unpaid amount at a rate of 20% per annum on that scheduled payment,
but in no event more than the maximum lawful rate, from tie due date until paid. Restrictive endorsements on checks you send to us
wiU not change or reduce your obligations to us. We will not Iose any rights if we accept tale or partial payments or delay enforcing our'
rights under this Contract. If a check or electronic payment authorization you give us is dishonored upon first presentment, you agree
to pay us a fee of $25.00, or the maximum amount permitted by law, whichever is less. Installment Payments anc! other payments,
including proceeds of Insurance or any sale of tine Equipmerrt, may be applied, at our discretion and in spite of any instructions you
may provide, to any obligation you may have to us or any of our affiliates. If the total of all payments made by you exceeds the total of
all amounts due under this Contract by less than $25.00, we may retain such excess.
_FQ~IIPM~NT ~fJRC.NASED
    QTY.        ~E
                 p~           MFR.   MODEL                                     EQUIPMENT DESCRIPTION                                        M10UNT

     1          USED          JD     7420                                      7420 Row Crop Tractor                                          543,000.00

PRODUCT ID N0. RV~11420R0'19563




                            THE TERMS OF THlS CONTRACT ARE CONTAINED ON MORE THAtJ ONE PAGE
                                           Setuemem Nor. 11898536        Equipmerr 7ypc: Agriwlture Agricultural                                                   ~
DOC8Q15                                    apW~a~bn io: ~ 1898536        Vorsinn Number. 2                    03/1012x15 ~2:0o PM           Page 1 of 8
Revision Date: 14 September 2014



a~Q~ .: A .. I ~~II N~ lol ICl ~I~ ~!~ ~I~ ICI ~I ~~I I I[ICI ~~ ~~II ~I~I Il 1 I I I li ~~I ~l ICI
   Case
    Case20-02804-jw
         20-02804-jw Claim
                      Doc 58
                           10-1Filed
                                  Filed
                                     10/21/20
                                        08/24/20Entered
                                                  Desc 10/21/20
                                                        Main Document
                                                                11:54:05 Page
                                                                          Desc6Main
                                                                               of 13
                              Document      Page 13 of 37
                                                                                                                                                                                            r=~
                                                                                                                                                                                            ~.,

~T tADE-!N and CASH DOWN PAYMENT

   QTY.          MFR.          MODEL                        DESCRIPTION OF TRADE-IN (From P~rd~asa Order)                               PRODUCT fD N0.                   AMOUNT

    1               JD          7200     TRACTOR                                                                                       RW1200H002607                      S15,000.04

                                         Lien Helder
                                         Yayot(Acmuni
                                         Plwne Nunber.
                                                                                                                                              TOTAL TRADHN:                st5,0U0.00
                                                                                                                                      CPSH DOWN PAYMENT:                         E0.00
                                                                                                                                             RENTPL APPLIED:                     50.00
                                                                                                                                        TOTA1TRADE-IN GLUS
                                                                                                                                               CaSH DO1hTJ:               175,000.00

(p(yTALLMEAIT PAYMENTS                                                                The amoun4s shown below as Finance Charge, Total of Paymerxv and Total Sale Price are estimates
                                                                                      Dased upm Uw assumption that paymenu well be made m the scheduled payment due date
              GATE FINANCE CHARGE BEGINS: March 11, 2015                              accofdng to the instaltrnenl schedule. The actual Fnance Cfiarge, Totnl of Paymerda, and Total Salo
 The firstlnstallment Peym9nt Due Date rs Meich 11, 2076 end each successive          Price may vary deperWtnp upon the early a late payment of schedulotl IrstallmorYs.
 Installment Payment Js due on Use same day of the Yeas 1/~ereaRer, (the "Billing
                   Perioo'"), unless olhenvise provided below;                        f~M~TIQ_(J9EAMOUNT FINAN~Q
                                                                                      SALES TAX {paid to Govl. gqerxres)                                                          $0.0(!
     NUMBER OF           AMOUNT OF EACH                    WE OA1E
     PAY~AENTS              PAYMENT                                                   CASH PRICE (Including Tait)                                               1         59,3~000.OQ
          5                  f6,5~b.83                   Mareh 11, 2016               TOTAL DOWN PAYMENT (Sum of Trade-In 8 Cash Down Payment)                  Z         $~6~000.~t)
                                                                                      UNPAID BALAtJCE OF CASH PRICE
                                                                                      (The amount cr~led to your acmurt w;th ~a)                                3         S2S,000.UO
                                                                                      INSURANCE (PhysiralDamapePaidtohmuanceCompanies)                          q           ~1,1~8.~0
                                                                                      ORIGINATION FEES                                                         qp             ~~~$.O!)
                                                                                      OFFICIAL FEES (Paid to Public O~icialsj                                   5               53T.0;1
                                                                                     AAAOUNT FINANCED (L'mes 3, 4, 4A 5 & 5A (1f Applicable))
                                                                                     The amouN of credR provided to you.                                        s         SZtJ,325.00
                                                                                     FINANCE CHARGE (Resod on Line 6y
                                                                                     The tlogar emast Me credit will cost you.                                  ~           $3r 754.1S
                                                                                     TOTAL. OF PAYMENTS (Lines 6 8 7) The amaml you wYl have paid               B
                                                                                     after yW havC made all payments 8s sehediled.                                        533,4~9.~
                                                                                     ANNUAL PERCENTAGE RATE                                            ~ ~~-
                                                                                     {Tha cost d v~ credit as a yeary rate)                                                     4.15°/v
                                                                                     TOTAL SALE PRICE (Linea 1, 4, 4A, 5, SA (lf Apyliceble), 8 7)
                                                                                     The loWl price of your purchase on vedit, induAing the Total Oown                    548,079.15
                                                                                     Payment of E15,000.00.

4. Prepayment You may prepay your obligations under this Contract in full at any time by paying the unpaid prinapal balance and
any earned and unpaid finance charges. The unpaid principal balance includes any origination fee.
5. Security Interest; Missing Information. You grant us and our affiliates a securit}r interest in the Equipment (and all proceed:>
thereof} to secure all of your obBgatians under this Contract and any other obligations which you may have to us or any of our affiliates
or assignees at any Lima and you agree chat any security interest you have granted or hereafter grant to us or any of our affiliates shall
also secure your obligations under this Contract. You agree that we may act as agent #or our affiliates and our affiliates may act as
agent for us, in order to parted and realize on any security interest described above. Upon receipt of all amounts due and to become
due under this Contract, we will release our security interest in the Equipment (but not the security interest for amounts due an
affiliate), provided no event of default has occurred and is continuing. You agree to keep the Equipment free and Gear of all liens and
encumbrances, except those in favor of us and our affiliates as described above, and to promptly notify us if a lien or encumbrance .s
placed or threatened against the Equipment. You irrevocably authorize us, at any time, to (a) insert or correct information on this
Contract, including your correct legal name, serial numbers and Equipment descriptions; (b) submit notices and proofs of loss for any
required insurance; (c) endorse your name on remittances for insurance and Equipment sale or lease proceeds: and (d) file a financing
statement{s) which describes either the Equipment or all equipment currently or in the future financed by us. Nohvithstandng any othEir
election you may make, you agree that (1) we can access any information regarding the location, maintenance, operation ar:d
condition of the Equipment; (2) you irrevocably authorize anyone in possession of that information to provide alI of that information to
us upon our request; (3) you will not disable or otherwise irrterFere with any information gathering or transmission device within or
attached to the Equipment; and (4) we may reactivate any such device.



                                                Sofnamerd Nbr 5160853b              Equipment Type Agriculture Agriatltural                                                           1
DOC8015                                          na~euo~ in    11898536             ve~5~«, H~,,,eN- 2                          osn or2o~s ~z:oo P+rt                  Page 2 of 6 J
               is


                                l Ali ~~I ~l1 1 ~Ni ~~I ~I~ Iii!~ ~!I ~~l l~III l~l ~~I I~ ~~ I IIli I II I1 NI ~I Ali
   Case
    Case20-02804-jw
         20-02804-jw Claim
                      Doc 58
                           10-1Filed
                                  Filed
                                     10/21/20
                                        08/24/20Entered
                                                  Desc 10/21/20
                                                        Main Document
                                                                11:54:05 Page
                                                                          Desc7Main
                                                                               of 13
                              Document      Page 14 of 37


6. Equipment Maintenance, Operation and Use. You agree to (a} U5E THE EQUIPMENT ONLY FOR AGRICULTURAL,                                           ~ .,
BUSINESS OR COMMERCIAL PURPOSES AND NOT FOR PERSONAL, FAMILY OR HOt1SEHOLD PURPOSES; (b) operate and                                             ;_ ~
maintain the Equipment in accordance with alf (1) applicable laws, ordinances and regulations, (2) manuals and other instructions
issued by the manufacturers) and supplier(s), and (3) insurance policy terms and requirements; (c) perform (at your expense) all
maintenance and repairs necessary to keep the Equipment in as good a Condition as when delivered to you, reasonable wear
excepted; (d) a{low us and our agents) to inspect the Equipment and all of your records related fa its use, maintenance and repair, at
any reasonable time; and (e) not permit the Equipment to be used by, or to be in the possession of, anyone other than you or your
employees.
7. insurance. You agree, at your cost, to maintain ail-risk insurance coverage with respect to the Equipment for no less than its full
replacement value, naming us (and our successor and assigns) as sole loss payee. You may choose who provides that insurance, buy
that insurance must be with companies and policies acceptable to us. Your obligation to insure the Equipment continues until all your
other obligations under this Contract are satisfied. Each insurance policy must provide that (1) our interest in the policy will not be
invalidated by any act, omission, breach or negted of anyone other than us; (2) the insurer wilt give us at least 30 days' prior written
notice before any cancellation of, non-renewal of, or material change to, the policy; and (3) such coverage shall be primary over any
insurance purchased by us (or our affiliates).

Unless you provide us with evidence of the required insurance coverage's, we may, but are not required to, purchase insurance, at
your expense, to protect our interests in the Equipment and charge you an insurance fee on which we may make a profit. This
insurance may not (1) protect your Interests: or (2) pay any claim that you make or any claim that is made against you in connection
with tF~e Equipment. You may later cancel any insurance purchased by us, but only after providing us with evidence that you have
obtained the insurance required by this Contract, THE COST OF 7HE INSURANCE MAY BE MORE THAN TWE COST OF THE
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN. THE COVERAGES OF THAT INSURANCE MAY BE DIFFERENT
FROM THE COVERAGES OF INSURANCE YOU MAY BE ABLE TO OBTAiN ON YOUR OWN. You agree to pay us the cost o#any
insurance plus a $15Q insurance placement and service fee. You will immediately pay that amount to us or we may, at our sole
disaelion, add that cost to the Account Balance and increase the required Installment Payments axordingly.

If a default occurs, you authorize us to cancel the insurance on the Equipment and apply any returned premiums #o the Account
Balance.

{f the cost of the insurance was included in the Amount Financed, that insurance will terminate (a) if your debt to us is discharged, fib) i~'
we release our security interest in the Equipment, (c) if a default occurs and we cancel [he insurance, (d) if the Equipment is
repossessed, (e) if the Floater Policy under which you purchased that insurance terminates, or (fl on the due date of the final
scheduled Installrttent Payment.
8. Loss or Damage. Until al4 of your obligations under this Contract are satisfied, you are responsible for all risk of loss and damage,
loss, theft, destruction or seizure of the Equipment (an "Event of Loss"). You must promptly notify us of any Event of Loss. if the
Equipment can be repaired or replaced, you agree fo promptly repair or replace the Equipment, at your cost, and the terms of this
Contract will Continue to apply. If the Equipment cannot be repaired or rep3aced, you agree to immediately pay us the Account
Balance. Upon receipt of the Account Balance, we wilt release our security interest in the Equipment. All insurance proceeds must be
paid directly to us, and we may apply any excess insurance proceeds to any other amounts you owe us or any of our affiliates,
9. Default. We may determine you to be in default if: (a) you fail to remit to us any installment Payment or other payment when due;
(b} you breach any other provision of this Contract; (c) you remove any Equspment from the United States; {d) a.petition is filed by or
against you or any guarantor under any bankruptcy, attachment, execution or insolvency law or you or any such guarantor make an
assignment for the benefit of cr~tors; fie) a default occurs under any other agreement between you (or any of your affiliates} and us
(or any of our affiliates}; (fl you or any guarantor merges with or consolidates info another entity, sells substantially all fts assets,
dissolves or terminates its existence, or (if an individual) dies or becomes incompetent; (g} you fail to maintain the insurance required
by this Contract; or (h) if for any reason, we deem the debt or the Equipment to be insecure. Time is of the essence under this
Contract.
10. Remedies. Ef we deteRnine that you are in default, we may do one or more of the following: (a) recover from you, AS
LIQUIDATED DAMAGES FOR LOSS OF BARGAIN AND NOT AS A PENALTY, the Account Balance as of the date of suctr default,
without presentment or demand; (b) declare any other agreements between you and us in default; (c} terminate any of your rights (but
none of your obligations) under this Contract and any other agreement between you and us (or any of our affiliates); (d) require you to



                                        Sen~ernencNbr 11898538       Equipmerx7ypo: AgriculNre Agricultural
DOC8015                                  Applirali«+ ID: 11888536    version Numbor. 2                   D3I10/2015 12:00 PM     Page 3 of 6
Revision Data: 14 Septernber2~~4



                             I l l i~nlIHI X111~ll I lIVI I~~~1~~SIN~fl~I l~fIl ~1 I I ~1i~!~~ Il l ~~ICI CI
   Case
    Case20-02804-jw
         20-02804-jw Claim
                      Doc 58
                           10-1Filed
                                  Filed
                                     10/21/20
                                        08/24/20Entered
                                                  Desc 10/21/20
                                                        Main Document
                                                                11:54:05 Page
                                                                          Desc8Main
                                                                               of 13
                              Document      Page 15 of 37


deliver the Equipment to us in the manner outlined below, or take possession of the Equipment; (e) lease or sell the Equipment or any ••
portion thereof at a public or private sale; (fl apply the net proceeds we receive from any sale, tease or other disposition of the        ~:~.~
Equipment {after deducting a!1 of our costs and expenses) to your obligations under this Coniract, with you remaining liable for any       ~-,~
deficiency; (g} require you to reimburse and indemnify us for all losses, claims, damages and expenses of any kind or nature
whatsoever incurred in connection with the Equipment or this Contract arx}/or the enforcement of our remedies hereunder fnduding,
without limitation, repossession, repair and cogection costs, damage awards, attorneys' fees and court and bankruptcy fees and costs;
(h) exercise any other remedy available at !aw or in equity; and (f} take on your behaff {at your expense) any action required by this
Conhact which you fail to take. These remedies are c~imulative, are in addition to any other remedies provided for by law, and may be
exercised concurrently or separately. Any failure or delay by us to exercise any right shall not operate as a waiver of any other right or
future right In no event will the costs and expenses referred to in this section be more than those allowed by law.

If we determine that you are in default, all Equipment must be delivered to the place designated by us, at your expense and in
satisfactory condition, along with aI! use, maintenance and repair records. Equipment is in satisfactory condition "rf it +sin as good a
condition as when the Equipment was delivered to you, reasonable wear excepted, as determined by us in our sale discretion.
11. Assignment. You wilt not assign, pledge or otherwise transfer any of your rights or interests in this Contract or any Equipment
without our prior written consent. Any assignment without our consent will be void. We may assign this Contract or our interest in the
Equipment at any time without notice to you and without your consent. We may provide information about you to any prospective
assignee or participant. You agree not to assert against our assignee any claims, offsets or defenses which you may have against us
12. Representations and Warranties. You represenE, warrant and covenant to us so long as this Contract is in effect, that: (a).you
will not change your name without giving us at least 30 days' prior written noiice; (b) each document you sign and delnrer to us is duty
authorized, executed and delivered by you, and is your valid, legal and binding agreement, enforceable in accordance with its terms;
(cJ the execution, delivery and pertormance by you of this Corih~act does not (and will not) violate any applicable taw or breach any
order of court or other governmental agency, or of any undertaking you are a party to or by which you or any of your properties are
bound; (d) you will compEy with all applicable laws, ordinances and regulations; (e) upon execution of this Contract, the Seller shall
have good and marketable title to any trade-in equipment free and clear of all liens and encumbrances whatsoever, (~ ail information
you have given to. us is true, accurate and complete; (g) since the date of the most recent financial information given to us, no material
adverse change in your business, assets, or prospects has occurred; (h) you wil! promptly deliver #o us such financial statements,
reports and other information as we may request; (i) the Equipment was selected by you; Q) the Equipment (including all manufacturer
manuals and instructions) has been delivered to, and examined by, you; (k) the safe operation and the proper servicing of the
Equipment were explained to you; (I} you received the written warranty applicable to the Equipment and understand that your rights
under the written warranty may be limited; (m) the Equipment is unconditionally and irrevocab{y accepted by you as being suitable for
its intended use; (rr) the Equipment is in good condition and repair (operating and otherwise); (o) the Equipment shall be used only for
the purpose indicated herein, wilt remain in your possession and will not be sold, rented or teased; and (p) you will pay all taxes
assessed on the Equipment.

Unless you are an individual, you also represent, warrant and covenant to us that: (a) you are and will remain duly organized, validly
existing and in good standing under the laws of your jurisdiction of organization; (b) you are qualified to do business under the laws of
alE other jurisdictions where qualification is required ar advisable; (c) you will not change your jurisdiction of organization or
organization type without at least 30 days' prior written notice to us; and (cn the execution, delivery and performance by you of this
Contract will not breach any provision of your organizational documents.

{f you are an individual, you agree not to move your residence fo a differern county or state without at least 30 days' prior written noticf~
to us.

13. Governing Law; Jurisdiction; Venue. THIS CONTRACT WILL BE GOVERNED BY, AND CONSTRUED 1N ACCORDANCE
WITH, THE LAWS OF IOWA, W!-tERE THIS CONTRACT IS ACCEPTED AND ENTERED INTO, except for its conflict of taws
provisions. You irrevocably submit to the non-exclusive jurisdiction and venue of federal and state courts located in Des Moines, Iowa
and will not claim it is an inconvenient forum for legal adios. YOU AND W~ IRREVOCABLY WAIVE AfJY RIGHT YOU AHD WE
MAY FIAVE TO A JUF2Y TRfAL However, you acknowledge that any Iowa state law compulsory mediation requirements wilE apply to
this agreement or the Equipment only if you are a resident of the State of Iowa.
14. Miscellaneous. WE HAVE NOT MADE, AND DO NOT MAKE, ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE EQUIPMENT'S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SUITA81LlTY, OIL

                            THE TERMS OF THIS CONTRACT ARE CONTAJNEO ON MORE THAN ONE PAGE
                                       SettlementNbr 11098538       Equipment7ype: AgticuRUfB l~gficuliufal
bOC8015                                Application ID: 11898536     Version N~rnber. 2                   63110!2015 12.00 PM    Page 4 of 6_
revision Date: 14 September 2014



                             If11~ I~~~~IH~111i1~1~                                         ~~~~ iI~~~N{I~
   Case
    Case20-02804-jw
         20-02804-jw Claim
                      Doc 58
                           10-1Filed
                                  Filed
                                     10/21/20
                                        08/24/20Entered
                                                  Desc 10/21/20
                                                        Main Document
                                                                11:54:05 Page
                                                                          Desc9Main
                                                                               of 13
                              Document      Page 16 of 37

OTHERWISE YVE ARE NOT LIABLE FOR CONSEQUENTIAL. OR SPECIAL DAMAGES. You acknowledge that the Seller of the: ••
Equipment is not an agent of ours, or authorized to act for or bind us. You agree not to withhold any amount you owe us if you believE3 ~~ ~~
you have a claim against us, the Seller, or any manufacturers) of the Equipment, but to pursue that claim independently. Any claim `•!
you have against us must be made .within two years after the event that caused ~. All notices must be in writing and will be deemed
given 5 days after mailing to the intended redpient at its address irxlicated above, unless changed by a notice given in accordanc::
with this Section. This Contrast supersedes and replaces all prior understandings and communications (oral or written) concerning the
subject matter thereof. No part of this Contract can be amended, waived or terminated except by a writing signed by both you and us.
This Contract may be signed in separate counterparts that, together, will constitute one document. A paper or facsimile transmissio~~
copy of your signature or an electronic signature shall constitute an original signature under applicable law for alt purposes. tf a court
finds any part of this Contract to be invalid or unenforceable, the remainder of this Contract will remain in effecf. You permit us, an<i
those third parties who provide services to us, to monitor and record telephone conversations between you and us. You agree that by
providing us any telephone number, including a mobile phone number, we, any debt collector we retain, and those third parties who
provide services to us, can contact you using that number, including calls using an automatic dialing and announcing device and
prerecorded calls. AH of our nghis shall remain in effect after the expiration or termination of this ConVact. Any origination fee will b~
paid to the dealer or us and is not a document preparation fee and alt documents you sign will be prepared by John Deere Financial
and not by the dealer.

You and we intend to comply with all applicable laws. In no event will we charge or collect any amourris in excess of those allowed by
applicable law. fn the event any amount in excess of that allowed by law is charged or recovered, any such charge will be deemed
iimfted by the amount legally allowed and any amount received'by us in excess of that legally altowed wilt be applied by us to the
payment of amounts legally allowed under this Contract, or refunded to you.

PHYSICAL DAMAGE INSURA~JCE REQUIRED: if you elect Physical Damage Insurance below, such insurance
does not include liability insurance coverage for bodily injury or property damage caused to others.

                                                                                                                TERM IN MONTFfS         TOTAL PREMIUM
INSURANCE DISCLOSURES: You may obtain property insurance from any agerrt that is acceptable M us.
Physipl Damage Insurance wdl not be provided unless you sign at the right and the premium is indicated.                60                $1,118.00

By signing below, you warrt Physical Damage Insurance and agree to pay the premium. (Sign in this box►


    X


                                                                        TERRY W STRICKIAND


Ti~'1"~RMS OF THIS CONTRACT SHOULD BE READ CAREFULLY BEFORE SIGNING BECAUSE ONLY THESE
WR1TTfN TERMS ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES MAY BE LEGALLY
ENFORCED. BY SIGNING THIS CONTRACT, YOU AGREE TO THE TERMS ON ALL PAGES. THIS CONTRACT 1S
THE COMPLETE AND EXCLUSNE STATEMENT OF THE AGREEMENT BETWEEN YOU AND US, EXCEPT AS WE
MAY LATER AGREE IN WRtTING TO MODfFY IT.
 agree that !have received a completely filled in copy of this Agreement.



                         x
        ~ 1► -
        (Date Sig




                             THE TERMS OF THIS CONTRACT ARE CONTAINED ON MORE THAN ONE PAGE
                                              seafar,entNor: 11898536          EgapnentType: AgriculNre Agticutturat
DOC8015                                       ny~o~ i~: i ~ assess             vim, u~,~,~~ 2                     03/10/2015 12:08 PM       page 5 of 6



                               ~~II I~~~ ~~~~II~ IH~ Intl f~~l~~l~~l~~lul~~~                               ~      ~~~
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        10-1 Filed
                                Filed
                                    10/21/20
                                      08/24/20 Entered
                                                 Desc Main
                                                       10/21/20
                                                           Document
                                                                11:54:05 Page
                                                                          Desc10Main
                                                                                 of 13
                            Document       Page 17 of 37
                                                                                                                 _   _                                          ~_'_
                                                                                                                                                                f_ .



                                                                                                                                                                r✓,J
  Accepted By: Deere &Company (Lender)                                                                                                                             ~
                   6400 NW 86th Street, Johnston, IA 5U131-6600



                                By:

   (Dale Agreement Signed)                    (Authorized Signature)                                                         ,'       ~       a


                                                                                                                            MAR 9.7 2015




                         THE
                                             sect~entNor 11898536               Equ~pmentsype: Agriculture Agricultural
~~C8~15                                      application iD: 11888535           VcrsionNumber: 2                     03!10/2015 1204 PM           Page 6 of E
          14 September 2014



                             I l ilfl ~I~1l! I VII l l~ Ilia Il lf Ii81!N~ I I I ~ If I~l l I~~ ~i~l VII ~II~1 ~ flyI IN I (1 1 1 1 1 !Il s
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        10-1 Filed
                                Filed
                                    10/21/20
                                      08/24/20 Entered
                                                 Desc Main
                                                       10/21/20
                                                           Document
                                                                11:54:05 Page
                                                                          Desc11Main
                                                                                 of 13
                            Document       Page 18 of 37


                                                           UCC-1


UCC FINANCING STATEMENT                                                                                           ~                       ~      Q     0. - o                 o          o
FOLLOW INSTRUCTIONS                                                                                       w
                                                                                                          F              ~
                                                                                                                         N        'i      ~
                                                                                                                                          cn           .-.                               .o
                                                                                                                                                                   m          m
                                                                                                          FC             o         i      ~      N                 v>         co    ~
 A. NAME 8 PHONE OF CONTACT AT FILER (optional)                                                           F              c~        ~      ''                                        ;    "i
     JOHN DEERE FINANCIAL                                                                                 `n             ~
                                                                                                                         ~        ~       ~      '~
B. E-MAIL CONTACT AT FILER (optional)
                                                                                                          w
                                                                                                          p       ~
                                                                                                                         ,-,
                                                                                                                         ~
                                                                                                                                  ~

                                                                                                          ~'      N      O
 C. SEND ACKNOWLEDGMENT TO:                  (Name and Address)                                           ~       r'                                                          N

   r UCC DEPARTMENT                                                                          ~            ~       ,~     ro                            ~     c     m          v
                                                                                                          U        I     Q                             c     o     ~ai    .
                                                                                                                                                                          U, ~                   ac
        6400 NW 86TH STREET                                                                               N       ~                                    'o    ~     ~"      o ~                   ~
                                                                                                                          v                                  ~     rn      N ~           •-
                                                                                                                  r~
                                                                                                          U       o       ~               v      v     v     °     ~      v   o          e        a

   ~OHNSTON, IA 50131                                                                         ~           ~       ~      ,`~j            o      H      w     ~'    w      w ~             E°+    c
                                                                                                                  THE ABOVE $PACE IS FOR FILING OFFICE USE ONLY
t DEBTORS           NAME: PrwiAe only ~g Debtor name (7 a or 1b) (use e~cl, full name; do cwt omit, modify, a abbreviate any part of Me Debtor's remeJ; if any part o! the In0ivi0ual DeCt~ is
   name will not fit in line 1b, leave all oQ item t blank, check here ~ and provide tha Individual Debtor inlormation in item 10 of he Financing Statement AAda ndum (Form UCC1Ad)

     ta. ORGANIZATION'S NAME


OR fi
        b. INDIVIDUAL'S SURNAME                                                      FIRST PERSONAL NAME                                       ADDITIONAL NAME(S)!INITIAL(5)            SUFFIX

     STRICKLAND                                                                       TERRY                                                    W
1c. MAILING ADDRESS                                                                  CITY                                                      STATE    ( POSTAL CODE                   COUNTRY

6470 STRICKLAND RD                                                                    GREEN SEA                                                SC       ~ 29545                         US
2. Dtt3I OK'S NAME: Provide only gg Oebtor name (2a or 2b) (use exact, full name; do not omit, motlity, or abbreviate any part of Use Debtors name); if any part of Ne IndiviCual Debt ~r"s
   name will not fit in line 2b, leave all of item Z blank, cAeck Aere ~ and p~ovitle the Intlividual Debtor nlormation in Rem 10 of tie Financirg Statement AddenOum (Form UCC1Ad)

     2a. ORGANIZATION'S NAME


OR
     Zb. INDIVIDUALS SURNAME                                                         FIRST PERSONAL NAME                                       AD~iTIONAL NAME(5)lINIT1AL(S)            SUFFIX



Zc. MAILING ADDRESS                                                                  CITY                                                      STATE    POS7Al CODE                     COU NTR



3. SEC~JRED PARNHS NAME for NAME o} ASSIGNEE of ASSICiNUR SECUKtU VAHI Yl' Pfovltle only one SecUfeO Party name ISa or SDI
     3a. ORGANIZATION'S NAME
     DEERE &COMPANY
~R 3b. INDIVIDUAL'S SURNAME                                                          FIRST PERSONAL NAME                                       ADDITIONAL NAME(S)lINITIAL(S)            SUFFIX



3G. MAILING ADDRESS                                                                  CITY                                                      STATE    ~ POSTAL CODE                   COUNTR

 6400 NW 86TH STREET                                                                  JOHNSTON                                                 IA      i 50131                          US
4. COLLATERAL: This fi nancing statement covers the following collateral:

John Deere 7420 Row-Crop Tractor SIN: 019563
together with (1}all attachments, accessories and components, repairs and improvements, (2) all
accounts, general
intangibles, contract rights and chattel paper relating thereto, and (3) all proceeds, thereto including,
without
limitation, insurance, sale, lease and rental proceeds, and proceeds of proceeds.




5. Check ppJy if appliraDle and check Q,p~y one boz: Colaferal is   helA in a Trust (sae VCC1Ad. item 17 and Instructbns)       Upeing adminlsteretl by a Decedent's 7ersonal Represen atNa

68. Check Q~ if applicable and check poly one box:                                                                                     6b. CAeck gnly if applicable anC check ~rJy one box:

          Public•Finance Transaction       ~ AAanutac[ureA-Fbme Transaction          ~ A Debtor is a Trenamining Utility                   ~ Agricultu2l Llen        ~ Npn-UCC Filing            -

7. ALTERNATIVE DESIGNATION Qf applicable):          ~ LessePJLessor           ~ Coiulgnee/Consignor              ~ Seller/Buyer                 ~ Bailee/Ballor          ~ LicenseeJLlcens~=

8. OPTIONAL FILER REFERENCE DATA:
2863984
SOUTH CAROLINA SECRETARY OF STATE'S OFFICE, 1205 Pendleton Street Suite 525 Columbia, SC 29201                                                                                     (Rev. 07iC1/13)
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        10-1 Filed
                                Filed
                                    10/21/20
                                      08/24/20 Entered
                                                 Desc Main
                                                       10/21/20
                                                           Document
                                                                11:54:05 Page
                                                                          Desc12Main
                                                                                 of 13
                            Document       Page 19 of 37
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        10-1 Filed
                                Filed
                                    10/21/20
                                      08/24/20 Entered
                                                 Desc Main
                                                       10/21/20
                                                           Document
                                                                11:54:05 Page
                                                                          Desc13Main
                                                                                 of 13
                            Document       Page 20 of 37
Case 20-02804-jw      Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                               Document      Page 21 of 37




                                    Exhibit B
                                   (Claim 12)




CHARLESTON\801857v1
              Case20-02804-jw
             Case  20-02804-jw Claim
                                Doc 58
                                     12-1Filed 10/21/20
                                            Filed 08/24/20Entered
                                                            Desc 10/21/20 11:54:05 Page
                                                                  Main Document     Desc1Main
                                                                                         of 10
                                        Document      Page 22 of 37
  Fill in this information to identify the case:

  Debtor 1              Terry Wayne Strickland
                        __________________________________________________________________


  Debtor 2               Mattie  Charlene Strickland
                         ________________________________________________________________
  (Spouse, if filing)

                                          District of South
  United States Bankruptcy Court for the: __________         Carolina
                                                        District of __________

  Case number            20-02804-jw
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                     

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
                                      Deere  & Company
                                      ___________________________________________________________________________________________________________
   creditor?
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been
   acquired from
                                         No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Reid E. Dyer
                                      _____________________________________________________                       John Deere Financial
                                                                                                                  _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     78 Wentworth Street
                                      ______________________________________________________                      23176 Network Place
                                                                                                                  ______________________________________________________
                                      Number      Street                                                          Number       Street
                                       Charleston                        SC               29401
                                      ______________________________________________________
                                                                                                                  Chicago                     IL             60673
                                                                                                                  ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code


                                      Contact phone
                                                      843-579-7000
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   reiddyer@mvalaw.com
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone                 No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                             Proof of Claim                                                             page 1
            Case20-02804-jw
           Case  20-02804-jw Claim
                              Doc 58
                                   12-1Filed 10/21/20
                                          Filed 08/24/20Entered
                                                          Desc 10/21/20 11:54:05 Page
                                                                Main Document     Desc2Main
                                                                                       of 10
                                      Document      Page 23 of 37

 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the                                                                                                   6
                                  Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____        1 ____
                                                                                                                                       ____ 4 ____
                                                                                                                                               1
   debtor?



7. How much is the claim?                              20,058.53 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 money loaned
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           JD 6100 sprayer; remaining equity from accts 1382 & 5034
                                                                          _____________________________________________________________



                                           Basis for perfection:          UCC financing statement
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                                    20,058.53
                                                                                         $__________________
                                           Amount of the claim that is secured:                   20,058.53
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________


                                                                                        4.40
                                           Annual Interest Rate (when case was filed) _______%
                                              Fixed
                                              Variable



10. Is this claim based on a      No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a    No
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                                         page 2
           Case
            Case20-02804-jw
                 20-02804-jw Claim
                              Doc 58
                                   12-1Filed
                                          Filed
                                             10/21/20
                                                08/24/20Entered
                                                          Desc 10/21/20
                                                                Main Document
                                                                        11:54:05 Page
                                                                                  Desc3Main
                                                                                       of 10
                                      Document      Page 24 of 37

12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   08/20/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                     /s/Reid E. Dyer
                                     ________________________________________________________________________
                                       Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          Reid E. Dyer
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title
                                                          Attorney
                                                         _______________________________________________________________________________________________

                                  Company                 Moore & Van Allen PLLC
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          78 Wentworth Street
                                                         _______________________________________________________________________________________________
                                                         Number        Street
                                                          Charleston                                                SC              29401
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          843-579-7000
                                                         _____________________________                              Email   reiddyer@mvalaw.com
                                                                                                                                 ____________________________________




 Official Form 410                                                           Proof of Claim                                                                page 3
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        12-1Filed
                               Filed
                                  10/21/20
                                     08/24/20Entered
                                               Desc 10/21/20
                                                     Main Document
                                                             11:54:05 Page
                                                                       Desc4Main
                                                                            of 10
                           Document      Page 25 of 37
 Case
  Case20-02804-jw
       20-02804-jw Claim
                    Doc 58
                         12-1Filed
                                Filed
                                   10/21/20
                                      08/24/20Entered
                                                Desc 10/21/20
                                                      Main Document
                                                              11:54:05 Page
                                                                        Desc5Main
                                                                             of 10
                            Document      Page 26 of 37
                                                                                                                                                           ~..n


                                                                                    MAY 1 ~~ ~i'~&CE Business or Commercial Use                            `-'
                                                ~ip~ [~ ~ ~~~lt
                                                                                 Huhn Aeerc Capital Co[~Pp~ication Version
                                                                                                                   Ip: ~          2380342
               SOH N DEERE                                                                                                 Number:       1
               FINANCIAL ~90NNDE~RgF~~G~~-                                                                  FIXED RATE CONTRACT
                                      LOAN CONTRACT - SECURITY AGREEMENT
                                                     Contract Begin Date : 04/26!2017

 ~4 ~ R'S NAME AND ArJDRESS
 SOUTHEAST FARM EQUIPMENT COMPANY                                                                        DEALER NUMBER              PF10NE NUMBER
 16220 JOY STREET
 LAURINBURG, NC 28352                                                                                                               910.276.8196


 80RRO~R'S N,4ME AND PHYSICAL ADDRESS
 TERRY W STRICKLAND                                                 BORROWER'S               BORROWERS                            TYPE OF
 6470 STRICKLAND RD                                               SOC. SEC. NU ER             PHONE                              BUSINESS
 GREEN SEA, SC 295454338
 BORROWER RESIDES IN (CounlylSlate)                                            80RROV4ER AGREES TO KEEP GOODS IN (County5tale)
 HORRY,SC                                                                      HORRY,SC



 1. Parties. This Loan Contract-Security Agreement ("Contract') is entered into between Deere 8~ Company ('we", "us" or "our') and the
 borrowers) indipted above ("you" or "your"). If more than one borrower is indicated, each borrower shall be jointly and severally liable
 for al! of the obligations under this Contract.
 2. Loan. You hereby apply for a loan in the Amount Financed shown below, which, if accepted by us, the loan will be (a) subject to the
 terms and conditions set forth in this Contract, and (b) used to finance the balance due on the purchase from the Seller of the
 equipment andJor services described below (the "Equipment"). Ail attachments and accessories itemized on this Contract and all
 replacements, parts and repairs to the Equipment shall form part of the Equipment.
 3. installment Payments. [n addition to any down payment, you agree to pay us the Amount Financed, together with finance charges
 from the Date Finance Charge Begins, at the Annual Percentage Rate, by remitting each of the Installment Payments on or before the
 due dates indicated. Any amounts applied to this Contract will be applied first to any late charges, any charges for dishonored checks
 and any other fees or costs due under this agreement, then to finance charges, computed on the date the payment is received and the
 remainder to the Amount Financed. You agree that your payments will be applied as of the date of receipt if received by 11:00 a.m.
 Central Time Monday through Friday {othervvise next business day); but if payment is not accompanied by the payment stub, is not in
 the envelope we provided, includes other items such as other checks, staples or paper clips, or is not received at that location, credit
 may be delayed up to five days. This Contract is not accepted by us until we sign it, even if you have made a payment to us. You
 agree to remit to us the Installment Payments and a(I other amounts when due and payable each Billing Period, even if we do not send
 you a bill or an invoice. YOUR PAYMENT OBLIGATIONS ARE ABSOLUTE ANA UNCONDITIONAL., AND ARE NOT SUBJECT TO
 CANCELLATION, REDUCTION OR SETOFF FOR ANY REASON WHATSOEVER. For any scheduled payment which is not
 received by its due date, you agree to pay us interest on the unpaid amount at a rate of 20°/a per annum on that scheduled payment,
 but in no event more than the maximum lawful rate, from the due date until paid. Restrictive endorsements on checks you send to us
 will not change or reduce your obligations to us. We will not lose any rights if we accept late or partial payments or delay enforcing our
 rights under this Contract. If a check or etecfronic payment authorization you give us is dishonored upon first presentment, you agree
 to pay us a fee of $25.00, or the maximum amount permitted by law, whichever is less. Installment Payments and other payments,
 including proceeds of insurance or any sale of the Equipment, may be applied, at our discretion and in spite of any instructions you
 may provide, to any obligation you may have to us or any of our affiliates. If the total of all payments made by you exceeds the total of
 all amounts due under this Contract by less than $25.00, we may retain such excess.
  FOUIPMENTPURGHASED
    QTY          NE`N/         MFR.   MODEL                                 EQUTAMENT DESCRIPTION                                           AMOUNT
                 USES
      1          USED           JD    6100                             6100 SELF-PROPELLED SPRAYER                                            524,000.00

  vROouCrfor~o. N06706X004048




                              THE TERMS OF THIS CON7f2ACT ARE CONTAINED aN MaRE THAN ONE PAGE
                                        Sea:emont Nbr 12380342         Equipmem Type Agriculture Agriculture!
  DOC8015                               Appuw~ion iD: 12390542         Version Number. 1                   04!26!2017 03:31 PM              Pege 1 Of 5
 Revision Dafe:1S September 2016




      ..   y    s,,

0~~~:{~
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        12-1Filed
                               Filed
                                  10/21/20
                                     08/24/20Entered
                                               Desc 10/21/20
                                                     Main Document
                                                             11:54:05 Page
                                                                       Desc6Main
                                                                            of 10
                           Document      Page 27 of 37




  pTY.    ~      MFR.      ~    MODEL      ~              DESCRIP7VON OF TRADE-IN (from Pucthase Ortler)                           ~    PRODUC7ID N0.           ~     AMOUNT

                                                                                                                                              TOTAL TRADE-IN:                 ap_pp

                                                                                                                                       CASH GOWN PAYMENT:                54,800.00
                                                                                                                                             RENTAL APPLIED:                  50.00
                                                                                                                                        TOTAL TRADE-IN PLUS
                                                                                                                                                CnSN DOwN:               54,800.00

!N TA    M NT AAYM PUTS                                                             The amo~r.~s Mavn belay as Finance Charge, Total of Payments and Total Sale Price are astimeles
                                                                                    Oased upon tie assurptian that payments will be matle on the sUfeduled payment tlue dato
               DATE FINANCE CHARGE BEGINS. Ap~l 26, 2617                            acmtdvtp to the inslagmenl schedule. The aclaal finance Charge, Total of Payments, antl Total Sn:e
 The firs! lnstal/meni Payment Due Date is Apn! 26, 2078 and each successive        Price may vary eepenaing upon tre early or tale Daymeni of schetluletl installments.
Installment Paymen! is due on the same day o/the Year theraalfs~, (the 6tlling
                                                                                    ITEMIZA7fON OF AMOUNT FfNANC~FD
                    Perrod'7, unless otherwise provided below;
                                                                                    SALES TAX (Paltl ~a Govl. Agendas)                                                         $0.00
     NUMBER OF          AMOJNT OF EACH                    DUE DATE
                                                                                    CASH PRICE (InGu6ing Tax)                                                 1         524,~00.0~
     PAYMENTS              PAYMENT
          4                    56,039.09                April 26, 2018              TOTAL DOWN PAYMENT (Sum of Trede•In 8 Cash Down Payment)                  2          $4,804.00

                                                                                    UNPlUD BAUINCE OF CASH PRICE
                                                                                    (The amount vediletl to your eccouM with us)
                                                                                                                                                              a         519,20~.~~
                                                                                    INSURANCE ~Physiwl Damage Paid to Insurenee Compenles)                    4          EQ~t 31.00
                                                                                    ORIGINATION FEES                                                         4A              S6O.00
                                                                                    OFFlCIAL FEES (Paid to Public Otfidals)                                   5              $32.00
                                                                                    AMOUNT FINANCED (Lines 3, 4, 4A, 5 8 5A ~If Applicable))                  6
                                                                                    TM amount of credit provided to you.                                                $21,413.00

                                                                                    FINANCE CHARGE (based on tine e)                                          7
                                                                                    The dollar amo~nl the cretllt will host you.                                         x2,743.36

                                                                                    TOTAL OF PAYMENTS (Lines 6 d 7) The amount you will have paid
                                                                                    anerynu have mane an payments ms seheduied.                               e         $24,156.3b

                                                                                    ANNUAL PERCENTAGE RATE
                                                                                    (The eosl o! your credit as a yearly rate)                                                6.00°In
                                                                                    TOTAL SALE PRICE (Linea 1, 4, 4A, 5, 5A (If Applicable), fl 7)
                                                                                    The latal price of your purchase on aeAit, inclutling the Total Down                x2$,956.36
                                                                                    Payment of 54.800.00.

4. Prepayment. You may prepay your obligations under this Contract in full at any time by paying the unpaid principal balance and
any earned and unpaid finance charges. The unpaid principal balance includes any origination fee.
5. Security Interest; Missing Information. You grant us and our affiliates a security interest in the Equipment (and all proceeds
thereof} to secure all of your obligations under this Contract and any other obligations which you may have to us or any of our affiliates
or assignees at any time and you agree that any security interest you have granted or hereaker grant to us or any of our affiliates shall
also secure your obligations under this Contract. You agree chat we may act as agent for our affiliates and our affiliates may act as
agent for us, in order to perfect and realize on any security interest described above. Upon receipt of all amounts due and fo become
due under this Contract, we will release our security interest in the Equipment (but not the security interesf for amounts due an
affiliate), provided no event of default has occurred and is continuing. You agree to keep the Equipment free and clear of all liens and
encumbrances, except those in favor of us and our affiliates as described above, and to promptly notify us if a lien or encumbrance is
placed or threatened against the Equipment. You ircevocably authorize us, at any time, to (a) insert or _correct information on this
Contract, including your correct legal name, serial numbers and Equipment descriptions; (b) submit notices and proofs of loss for any
required insurance; (c) endorse your name on remittances for insurance and Equipment sale or lease proceeds; and (d) file a financing
statements) which describes either the Equipment or all equipment currently or in the future financed by us. Notwithstanding any other
election you may make, you agree that (1) we can access, retain and use, at any times we elect, any information regarding the
location, maintenance, operation and condition of the Equipment; (2) you irrevocably authorize anyone in possession of that
information to provide aU of that information to us upon our request until our security interest in the Equipment is terminated; (3) you
will not disab{e or otherwise intertere with any information gathering or transmission device within or attached to the Equipment; and
(4) we may reactivate any such device.
6. Equipment Maintenance, Operation and Use. You agree to (a) USE THE EQUIPMENT ONLY FOR AGRICULTURAL,
BUSINESS DR COMMERCIAL PURPOSES AND NOT FAR PERSONAL, FAMILY OR HOUSEHOLD PURP05ES; (b} operate and
maintain the Equipment in accordance with all (7) applicable laws, ordinances and regulations, (2) manuals and other instructions

                                THE TERMS OF THIS CONTRACT ARE CONTAINED ON MORE THAN ONE PAGE
                                                 Settlemani Nbr 12380342          Equpment Typa: A9ricullure Agricufturel
DOC8015                                          App~ica~lon ID: 1238D342         Version Number. 1                    04/26/2017 03:31 Ph9                         Pag9 2 OI 5
rtevision uate: its September zo76



                                   I(IlI Ifl l VII il l VII Il ~l VI VII VII Il l VII I I I I Il ! 1 1 I I l I I I N fl it li~l VII I I 1 1
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        12-1Filed
                               Filed
                                  10/21/20
                                     08/24/20Entered
                                               Desc 10/21/20
                                                     Main Document
                                                             11:54:05 Page
                                                                       Desc7Main
                                                                            of 10
                           Document      Page 28 of 37

                                                                                                                                               ~.n


issued by the manufacturer{s) and supplier(s), and (3) insurance policy terms and requirements; (c} perform {at your expense) all      ,--,
maintenance and repairs necessary to keep the Equipment in as good a condition as when delivered to you, reasonable wear
excepted; (d~ allow us and our agents) to inspect the Equipment and al! of your records related to its use, maintenance and repair, ai
any reasonable time; and (e) not permit the Equipment to be used by, or to be in the possession of, anyone other than you or your
employees.
7. Insurance. You agree, at your cost, to maintain all-risk insurance coverage with respect to the Equipment for no less than its full
repkacement value, naming us (and our successor and assigns) as sole loss payee. You may choose who provides that insurance, but
that insurance must be with companies and policies acceptable to us. Your obligation to insure the Equipment continues until all your
other obligations under this Contract are satisfied. Each insurance policy must provide that (1) our interest in the policy will not be
invalidated by any act, omission, breach or neglect of anyone other Phan us; (2j the insurer will give us at least 30 days' prior written
notice before any cancetlation of, non-renewal of, or material change to, the policy; and (3} such coverage shall be primary over any
insurance purchased by us (or our a~liates).

Unless you provide us with evidence of the required insurance coverage's, we may, but are not required to, purchase insurance, at
your expense, to protect our interests in the Equipment and charge you an insurance fee on which we may make a profit. This
insurance may not (1) protect your interests; or (2) pay any claim that you make or any claim that is made against you in connection
with the Equipment. You may later cancel any insurance purchased by us, but only after providing us with evidence that you have
obtained the insurance required by this Contract. THE COST OF THE IfVSURANCE MAY BE MORE THAN THE COST OF THE
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN. THE COVERAGES OF THAT INSURANCE MAY BE DIFFERfNT
FROM THE COVERAGES OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON YdUR OWN. You agree to pay us the cost of any
insurance plus a $150 insurance placement and service fee. You wiB immediately pay that amount to us or we may, at our sole
discretion, add that cost to the Account Balance and increase the required Installment Payments accordingly.

If a default occurs, you authorize us to cancel the insurance on the Equipment and apply any returned premiums to the Account
Balance.

If the cost of the insurance was included in the Amount Financed, that insurance will terminate (a) if your debt to us is discharged, (b) if
we release our security interest in the Equipment, (c) if a default occurs and we cancel the insurance, (d) if the Equipment is
repossessed, (e) if the Floater Policy under which you purchased that insurance terminates, or (~ on the due date of the final
scheduled Installment Payment.
8. Loss or Damage. Until all of your obligations under this Contract are satisfied, you are responsible for all risk of loss and damage,
loss, theft, destruction or seizure of the Equipment (an "Event of Loss"). You must promptly notify us of any Event of Loss. If the
Equipment can be repaired or replaced, you agree to promptly repair or replace the Equipment, at your cost, and the terms of this
Contract will continue to apply. If the Equipment cannot be repaired or replaced, you agree to immediately pay us the Account
Balance. Upon receipt of the Account Balance, we will release our security interest in the Equipment. All insurance proceeds must be
paid directly to us, and we may apply any excess insurance proceeds to any other amounts you owe us or any of our affiliates.
9. Default We may determine you to be in default if: (a) you fail to remit to us any Installment Payment or other payment when due;
(b) you breach any other provision of this Contract; (c) you remove any Equipment from the United States; (d) a petition is filed by or
against you or any guarantor under any bankruptcy, attachment, execution or insolvency law or you or any such guarantor make an
assignment for the benefit of creditors; (e} a default occurs under any other agreement between you (or any of your affiliates) and us
(or any of our affiliates); (~ you or any guarantor merges with or consolidates into another entity, sells substantially all its assets,
dissolves or terminates its existence, or (if an individual) dies or becomes incompetent; (g) you fail to maintain the insurance required
by this Contract; or (h) if for any reason, we deem the debt or the Equipment to be insecure. Time is of the essence under this
Contract.
90. Remedies. If we determine that you are in default, we may do one or more of the following: (a) recover from you, AS
LI4UIDATED DAMAGES FOR LOSS OF BARGAIN AND NOT AS A PENALTY, the Account Balance as of the date of such default,
without presentment or demand; (b) declare any other agreements between you and us in default; (c) terminate any of your rights (but
none of your obligations} under this Contract and any other agreement between you and us {or any of our affiliates); (d) require you to
deliver the Equipment to us in the manner outlined below, or take possession of the Equipment; (e) lease or sell the Equipment or any
poRion thereof at a public or private sale; (~ apply the net proceeds we receive from any sale, lease or other disposition of the
Equipment (after deducting all of our costs and expenses) to your obligations under this Contract, with you remaining liable for any


                            THE TERMS OF THIS CONTRACT ARE CONTAINED ON MORE THAN ONE PAGE
                                       SemementNbr. 12380342       EquipmenlType: Agricuitute Agriwkural
DOC8015                                App6catbn ID: 12380347      Version Number. 1                  C4/Z6l2~'17 03:31 PM     Page 3 of 5
Revision Date: t8 SeD~ember 2016
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        12-1Filed
                               Filed
                                  10/21/20
                                     08/24/20Entered
                                               Desc 10/21/20
                                                     Main Document
                                                             11:54:05 Page
                                                                       Desc8Main
                                                                            of 10
                           Document      Page 29 of 37



deficiency; (g) require you to reimburse and indemnify us for all losses, claims, damages and expenses of any kind or nature               ti-.
whatsoever incurred in connection with the Equipment or this Contract andJor the enforcement of our remedies hereunder including,
without limitation, repossession, repair and collection costs, damage awards, attorneys' fees and court and bankruptcy fees and costs;
(h) exercise any other remedy available at law or in equity; and (i) take on your behalf (al your expense} any action required by this
Contract which you fail to take. These remedies are cumulative, are in addition to any other remedies provided for by law, and may be
exercised concurrently or separately. Any failure or delay by us to exercise any right shall not operate as a waiver of any other right or
future right. In no event will the costs and expenses referred to in this section be more than those allowed by law.

If we determine that you are in default, alI Equipment must be delivered to the place designated by us, at your expense and in
satisfactory wndition, along with all use, maintenance and repair records. Equipment is in satisfactory condition if it is in as good a
condition as when the Equipment was delivered to you, reasonable wear excepted, as determined by us in our sole discretion.
11. Assignment. You will not assign, pledge or otherwise transfer any of your rights or interests in this Contract or any Equipment
without our prior written consent. Any assignment without our consent will be void. We may assign This Contract or our interest in the
Equipment at any time without notice to you and without your consent. We may provide information about you to any prospective
assignee or participant. You agree not to assert against our assignee any claims, offsets or defenses which you may have against us
72. Representatlons and Warranties. You represent, warrant and covenant to us so long as this Contract is in effect, that: (a) you
will not change your name without giving us at leasE 30 days' prior written notice; (b) each document you sign and del'sver to us is duly
authorized, executed and delivered by you, and is your valid, legal and binding agreement, enforceable in accordance with its terms;
(c) the execution, delivery and performance by you of this Contract does not (and will not) violate any applicable law ar breach any
order of court or other governmental agency, or of any undertaking you are a party to or by which you or any of your properties are
bound; (d) you wil! comply with all applicable laws, ordinances and regulations; (e) upon execution of this Contract, the Seller shall
have good and marketable title to any trade-in equipment free and clear of all liens and encumbrances whatsoever, (f) all information
you have given to us is true, accurate and complete; (g} since the date of the most recent financial information given to us, no material
adverse change in your business, assets, or prospects has occurred; {h) you will promptly deliver to us such financial statements,
reports and other information as we may requesf; (i) the Equipment was selected by you; (j} the Equipment (including all manufacturer
manuals and instructions? has been delivered to, and examined by, you; (k) the safe operation and the proper servicing of the
Equipment were explained to you; (Ij you received the written warranty applicable to the Equipment and understand that your rights
under the written warcanty may be limited; (m) the Equipment is unconditionally and irrevocably accepted by you as being suitable for
its intended use; (n) the Equipment is in good condition and repair (operating and otherwise); (o) the Equipment shall be used only for
the purpose indicated herein, will remain in your possession and will not be sold, rented or leased; and (p) you will pay all taxes
assessed on the Equipment.

Unless you are an individual, you also represent, warrant and covenant to us that: (a} you are and will remain duly organized, validly
existing and in good standing under the laws of your jurisdiction of organization; (b) you are qualified to do business under the laws of
all other jurisdictions where qualification is required or advisable; (c} you will not change your jurisdiction of organization or
organization type without at least 30 days' prior written notice to us; and (d) the execution, delivery and performance by you of this
Contract will not breach any provision of your organiza#tonal documents.

If you are an individual, you agree not to move your residence to a different county or state without at least 30 days' prior written notice
to us.
13. Governing Law; Jurisdiction; Venue. THIS CONTRACT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, 7HE LAWS OF IOWA, WHERE THIS CONTRACT IS ACCEPTED ANQ ENTERED INTO, except for its conflict of laws
provisions. You irrevocably submit to the non-exclusive jurisdiction and venue of federal and state courts located in Des Moines, Iowa
and will not claim it is an inconvenient forum for legal action. YOU AND WE IRREVOCABLY WAIVE ANY RIGHT YOU AND WE
MAY HAVE TO A JURY TRIAL. However, you acknowledge that any Iowa state law compulsory mediation requirements will apply to
this agreement or the Equipment only if you are a resident of the State of Iowa.
14. Miscellaneous. WE NAVE NOT MADE, AND DO NOT MAKE, ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO 1'HE EQUIPMENT'S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, OR
OTHERWfSE. WE ARE NO7 LIABLE FOR CONSEQUENTIAL OR SPECIAL DAMAGES. You acknowledge that the Seller of the
Equipment is not an agent of ours, or authorized to act for or bind us. You agree not to withhold any amount you owe us if you believe
you have a claim against us, the Seller, or any rnanufacturer(s) of the Equipment, but io pursue that claim independently. Any claim

                              THE TERMS OF TH15 CQNTRACT ARE CpNTAfNED ON MORE THAN ONE pAG~
                                                SeulemenWbr: 12380342                   Equlpmant7ype: Agriculta~e Agricultu~el
DOC8015                                          App6calion ID' 12380342                Version Number: 1                    04/26/2017 03:31 PM              Page 4 of 5
rtuvwiou uaie: io ~ep~einoer cu io




                                1 1 1 t NI fl l (1 1 I I I I{I I Il fl l l l Il l I I I fl l 1 1 1 lil l Il l Il l l [1 1 1 I[I I I I I I 1 1 141 1 I I I I
Case
 Case20-02804-jw
      20-02804-jw Claim
                   Doc 58
                        12-1Filed
                               Filed
                                  10/21/20
                                     08/24/20Entered
                                               Desc 10/21/20
                                                     Main Document
                                                             11:54:05 Page
                                                                       Desc9Main
                                                                            of 10
                           Document      Page 30 of 37
                                                                          ..
                                                                                                                                                                                     ~.,~
                                                                                                                                                                        i   w          =•
                                                                                                                                                               ~   ~                 Fs

you have against us must be made within two years after the event that caused it. All notices must be in writing and will be deemed'
given 5 days after mailing to the intended recipient at its address indicated above, unless changed by a notice given in accordance                                                             ~
with this Section. This Contract supersedes and replaces all prior understandings and communications (oral or written) concerning the
subject mailer thereof. No part of this Contract can be amended, waived or terminated except by a writing signed by both you and us.
This Contract may be signed in separate counterparts that, together, will consiitute one document. A paper or facsimile transmission
copy of your signature or an electronic signature shall constitute an original signature under applicable law for all purposes. If a court
finds any part of this Contract to be invalid or unenforceable, the remainder of this Contract will remain in effect. You permit us, and
those third parties who provide services to us, to monitor and record telephone conversations between you and us. You agree that by
providing us any telephone number, including a mobile phone number, we, any debt collector we retain, and those third parties who
provide services to us, can contact you using that number, including calls using an automatic dialing and announcing device and
prerecorded calls. All of our rights shall remain in effect after the expiration or termination of this Contract. Any origination fee will be
paid to the dealer or us and is not a document preparation fee and all documents you sign will be prepared by John Deere Financial
and not by the dealer.

You and we intend to comply with all applicable laws. In no event wilt we charge or collect any amounts in excess of those allowed by
applicable law. !n the event any amount in excess of that allowed by law is charged or recovered, any such charge will be deemed
limited by the amount legally allowed and any amount received by us in excess of that legally allowed will be applied by us to the
payment of amounts legally allowed under this Contract, or refunded to you.

PHYSICAL DAMAGE INSURANCE REQUIRED: If you elect Physical Damage Insurance below, such Insurance
does not include liability insurance coverage for bodily injury or proporty damage caused to others.

                                                                                                                                  TERM IN MONTHS               TOTAL PREMIUM
INSURANCE DISCLOSURES: You may obtain property insurance from any agent that is acceptable to us.
Physical Damage Insurance will not be provided unless you sign al the right and the premium is indicated.                                  48                      $2,131.00

6y signing below, you want Physics[ Damage Insurance and agr                to pay the premium. (Slgn in this box)


     X


                                                                               TERRY W STftICKLAND

THE TE MS OF THIS CONTRACT SHOULD BE READ CAREFULLY BEFORE SIGNING BECAUSE ONLY THESE
WRITTEN TERMS ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES MAY BE LEGALLY
ENFORCED. SY SIGNfNG THIS CONTRACT, YOU AGREE 7'O THE TERMS ON ALL PAGES. THIS CONTRACT IS
THE COMPLETE AND EXCLUSIVE STATEMENT QF THE AGREEMENT BETWEEN YOU AND US, EXCEPT AS WE
MAY LATER AGREE IN WRITING TO MODIFY IT.
 agree that 1 f~ave received a completely fitted in copy of this Agreement.




         (Oats Signed)                   Y W STRICKLANO



     Accepted By: Deere &Company (Lenders
                         6400 NW 86th Street, Johnston, IA 56131-fi600

                                                                                                                                                        ~~
                                   By:

     (DateAgreemenlSigned)                         (AuthorizedSignatu:e)
                                                                                                                                    ~~ll-Y g ~ ZO17                                         -


                              THE TERMS OF THIS CONTRACT ARE CONTAINED ON MORE THAN ONE PAGE
                                                Se~uemem Nhr: 72380342                  EQu~Omenc Type: Agriculture Agr;cultura!
DOC8015                                         Application ID: 12380342                Version Number: 1                     04/26/2017 03:51 PM                      Page 5 of 5
Revision Oate: 18 September 2016



                                Il l l I I I fl l ilfl lI I l l l Il f 1 1 1 I I I 1 1 1 1 1 1 1i{ Il f Ifl l Il fl Il l f Il fIl ! Il l l l l !1 1 fil I I{
 Case
  Case20-02804-jw
       20-02804-jw Claim
                    Doc 58
                         12-1 Filed
                                 Filed
                                     10/21/20
                                       08/24/20 Entered
                                                  Desc Main
                                                        10/21/20
                                                            Document
                                                                 11:54:05 Page
                                                                           Desc10Main
                                                                                  of 10
                             Document       Page 31 of 37


                                                           UCC-1


UCC FINANCING STATEMENT                                                                                              ~                    ~       Q      a~ ~                   o          o
FOLLOW INSTRUCTIONS                                                                                         H              N       i     N       r       .~            co       00    ~    ~o
                                                                                                            r~t:           O       i     ~       u~                    u>       ~r    i
A. NAME &PHONE OF CONTACT AT FILER (optional)                                                               H              N       ~     "'       ••                                  ;    "'
     UCC DEPARTMENT                                                                                         "'             ~
                                                                                                                           ,       ; ;                                                I
8. E-MAIL CONTACT AT FILER (optional)
                                                                                                            w              ,-.,
                                                                                                            p       ~      ~

                                                                                                            ~       o      0
C. SEND ACKNOWLEDGMENT TO:                  (Name and Address)                                              ~       ~                                                           v
                                                                                                                    ~                                                           N


  ~OHN DEEfZE FINANCIAL                                                                        ~            ~       ~       ~                            ;~      oo    a     v v
                                                                                                            U         i     ~                            c             a7   •-+ a                  z
      6400 NW 86TH ST                                                                                       ~       ~                                    'o      "     ~'    o ~.•                 °
                                                                                                                    N
                                                                                                            U       ~       R.            ~'     E       o+      .c
                                                                                                                                                                 L.~   ~     ~ ~u          ✓       b
                                                                                                                                                                                           o       w
   ~ JOHNSTON, IA 50131                                                                          I          "~      ~        ~
                                                                                                                            ,.~
                                                                                                                                         ~
                                                                                                                                         c       H~'     a,a           w     u: a~         N       o
   L.                                                                                           J
                                                                                                                    THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
~. DEBTORS          NAME: Provide only Qng Debtor name (ta or tb) (use exact, full name: do not omit, modify, or abbreviate any part of tie DeCtor's name); if any part of the Intlivi0ual ~e~br s
   name will not fit in line 1b. leave all of item 1 bWnk, check here ~ and provide tAe IrMividual De ~tor irrformalion in item 10 of rie Financing Statement Addendum (Form UCCtAd)

     i 1a. ORGANIZATION'S NAME


v ~ i lb. INOIVIDUAI'S SURNAME                                                         FIRST PERSONAL NAME                                      ADDITIONAL NAME(5)/INITIALS)              SUFFIX

     ~ STRICKLAND                                                                      TERRY                                                    W
tc. MAILING ADDRESS                                                                    CITY                                                     STATE      POSTAL CODE                    COUNTRY

6470 STRICKLAND RD                                                                      GREEN SEA                                               SC             29545                      US
z. DEBTOR$ NAME:              Prmide oNy qr~ Debtor name (2a w 2b) (use exact, full name: do not omit, modify, or abbreviate any part of the Debtor's named if any part of the IndiviOual Debtor s
   name will not fit n line 2b, leave all of item 2 blank, check Aere ~ and provide the IrW iviA ual Debtor information in Rem 70 of the Financleg Statement AddenAum (Form UCC1 Ad)

     Za. ORGANIZATION'S NAME


OR ~
        INDIVIDUALS SURNAME                                                            FIRST PERSONAL NAME                                      ADDITIONAL NAME(S~INITIAL~S)              SUFFIX



2c. MAILING ADDRESS                                                                    CITY                                                     STATE      POSTAL CODE                    COUNTRY



3. SECURED PARTY'S NAME (or Nannt of aSSi~Ntt of nSSi~NOk StCUhttu rartl v): ~rwwe orny Qng ~eruretl party name (;ta or
    3a. ORQANIZATION'S NAME
      DEERE &COMPANY
OR                                                                                                                                             TADDII
     3D. INDIVIDUAL'S SURNAME                                                         iFIRST PERSONA~NAME



3c. MAILING ADDRESS                                                                   ~CITV                                                     STATE'     POSTAL CODE                    COUNTRY

 6400 NW 86TH ST                                                                      I JOHNSTON                                                IA             50131                      US
4. COLLATERAL: Tnis financing statement covere the following collaterel:
John Deere 6100 Hicycle Sprayer S/N: 004046
together with (1) all attachments, accessories and components, repairs and improvements, (2) all
accounts, general
intangibles, contract rights and chattel paper relating thereto, and (3) all proceeds, thereto including,
without
limitation, insurance, sale, lease and rental proceeds, and proceeds of proceeds.




5. Check p~,y if applicable and check qty orb box: Collateral is      held In a Trust (see UCC7Ad, item 17 and Instructions)      U belrg atlminlstereA Dy a De~denfs Personal Representatl ie
68. Check poly if applicable and check pJv one box:                                                                                    6b. Check only if applicable and chock poly one box:

         Public-Finance Trensaction       ~ AAanufactured-Home Transaction             ~ A Debtor is a Transmitting Utility               u AgricWtural Lien            ~ Non-UCC Filing               —

7. ALTERNATIVE DESIGNATION (If appligble):          ~ Lessee/lessor             ~ ConsigneelConsignor              ~ SellerlBuyer                ~ Bailee/Bailor            ~ Lice~seelLlcensor

8. OPTIONAL FILER REFERENCE DATA:
 3408577
SOUTH CAROLINA SECRETARY OF STATE'S OFFICE, 1205 Pendleton Street Suite 525 Columbia, SC 29201                                                                                       (Rev. 07/01113)
Case 20-02804-jw      Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                               Document      Page 32 of 37




                                    Exhibit C
                                   (Appraisal)




CHARLESTON\801857v1
Case 20-02804-jw   Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                            Document      Page 33 of 37
Case 20-02804-jw   Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                            Document      Page 34 of 37
Case 20-02804-jw   Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                            Document      Page 35 of 37
Case 20-02804-jw   Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                            Document      Page 36 of 37
Case 20-02804-jw   Doc 58    Filed 10/21/20 Entered 10/21/20 11:54:05   Desc Main
                            Document      Page 37 of 37
